DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris et al. (previously cited, US 2009/0298164) (hereinafter “Cattadoris”) in view of Li (previously cited, US 2007/0178441), Tsukada et al (US 2013/0122580) and Khine et al (US 2012/0129208; hereinafter “Khine”).
Regarding claim 1, Cattadoris discloses a cell culture apparatus comprising:  	at least two adjacent plates (FIG. 1D: cell culture assemblies 500A-C), each of said plurality of plates having a first major surface (FIG. 1B: surface 210) and an opposing second major surface (surface opposite surface 210; see ¶¶ [0036] and [0045]; FIGS. 1A-E); and  	a plurality of spacers extending from the first major surface (sidewalls (300) extending from the surface (210); see FIGS. 1A-D; ¶ [0036]), wherein a plurality of cell culture media flow channels are defined between said adjacent plates (culture chambers (400) of the plurality of adjacent cell culture assemblies (500A-C) is functionally equivalent to the claimed cell culture media flow channels; see FIG. 1D). 	Cattadoris does not explicitly disclose wherein the first major surface comprises a plurality of micro-wells, wherein each micro-well has an interior surface defining an upper aperture and a nadir.  	Li is related to cell culture assembly, and discloses an assembly comprising a plate having a first major surface (210) having a plurality of microwells (220), each having an interior surface defining an upper aperture and a nadir, and a plurality of spacers (215) extending from the first major surface (see FIGS. 2A-B; ¶ [0061] of Li).  	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated a plurality of micro-wells onto the adjacent plates of the cell culture apparatus of Cattadoris, because according to Li, the plurality of microwells facilitate culturing multiple cell types on a single plate (see Abstract; FIGS. 2A-B; ¶ [0012], [0026] and [0061] of Li). One of ordinary skill in the art would have been motivated to make said modification because said modification would 
 	Tsukada discloses a multiwell plate comprising a plurality of wells for culturing cells (FIG. 2; ¶ [0021]). A shown in FIG. 2, each of the wells has a diameter that decreases from well’s upper aperture to the well’s nadir. Such configuration facilitates culture of aggregated cells of high quality efficiently and easily (see ¶¶ [0013], [0021] and [0032]). 	In view of Tsukada, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the wells of modified Cattadoris with the wells of Tsukada, because according to Tsukada, the configuration of the wells facilitates the cells to easily assemble within the wells to form aggregated cell mass (see ¶ [0021]). Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious to design the wells with desired dimensions according to need (i.e., type of cells and desired culturing conditions). See MPEP 2144.04 IV. A. 	The second opposing second major surface of the wells of Cattadoris in view of Li and Tsukada is considered to be a corrugated surface (not flat).  	Modified Cattadoris does not explicitly disclose wherein the plurality of microwells has a sinusoidal or parabolic shape, each microwell comprising a round bottom and a round top edge. 
Regarding claim 2, modified Cattadoris further discloses wherein the spacers extend from the first major surface along a length of each plate, wherein the plurality of cell culture media flow channels is defined between adjacent spacers (sidewalls (300) extending from the surface (210) and with the major surface of the plates defining  culture chambers (400); see FIGS. 1A-D; ¶ [0036]).
Regarding claim 3, modified Cattadoris further discloses wherein each well has an interior surface defining an upper aperture and a nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the dimension of the upper aperture of each of the plurality of microwells. However, the diameter of the microwells are merely an engineering design choice and it would have been prima facie 
Regarding claim 4, modified Cattadoris further discloses wherein the two or more plates of the cell culture apparatus comprises a plurality of plates stacked on one another (see stacked assemblies (500A-C) in FIG. 1E).
Regarding claim 9, modified Cattadoris further discloses a top plate (100a) disposed over a top-most cell culture plate of a plurality of stacked plates (plate 500A; see FIG. 1D; ¶ [0045] of Cattadoris).
Regarding claim 13, modified Cattadoris further discloses an array of a plurality of microwells (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the shape of the plurality of microwells. However, the shape of the microwells is merely an engineering design choice and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the shape of the microwells according to the type and size of the cells being cultured. 
Regarding claim 14, modified Cattadoris further discloses wherein each micro-well has depth defined from the upper aperture and the nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the depth of each of the plurality of microwells. However, the depth of the microwells is merely an engineering design choice and it would have been prima facie obvious for one of 
Regarding claim 15, modified Cattadoris further discloses wherein the first major surface is modified to facilitate cell growth (see ¶ [0044] of Cattadoris). Modified Cattadoris does not explicitly disclose wherein each of the plurality of microwells is non-adherent to cells. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells of the major surface such that the microwells are non-adherent to cells since Cattadoris discloses that the major surface can be modified (coated) to facilitate cell growth.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li, Tsukada and Khine as applied to claim 1 above, and further in view of Berry et al (previously cited, US 5,240,854) (hereinafter “Berry”).
Regarding claims 5-7, modified Cattadoris discloses the limitations set forth in claim 1.  	Modified Cattadoris discloses wherein each of the plates comprise at least two ports for introducing or removing fluids into and out of the cell culture apparatus (see Cattadoris at ¶ [0037] and FIGS. 4A-4B). Modified Cattadoris however does not explicitly disclose wherein each of the plurality of media flow channels is in fluid communication with the inlet and outlet, an inlet manifold that defines the inlet and defines a plurality of inlet flow channel apertures, wherein each of the plurality of inlet flow channel apertures is in fluid communication with a respective media flow channel, and an outlet manifold that defines the outlet and defines a plurality of outlet flow .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li, Tsukada and Khine as applied to claim 1 above, and further in view of Martin et al. (previously cited, US 7,745,209) (hereinafter “Martin”).
Regarding claim 16, modified Cattadoris discloses the limitations set forth in claim 1. 	 	Modified Cattadoris does not explicitly disclose wherein the two or more plates are gas permeable via the plurality of microwells. comprising a plurality of stacked cell culture chambers (111) defined by an upper surface (115) and a bottom surface (113), wherein the top and bottom surfaces are gas permeable (see col. 5, lines 53-64; see FIGS. 1A-C). 	In view of Martin, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells to have gas permeable material, as disclosed by Martin, so as to allow gases into the cell culture vessel. One of ordinary skill in the art would have been motivated to make said modification because said modification facilitates uniform aeration of the cell culture chambers. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris et al. (previously cited, US 2009/0298164) (hereinafter “Cattadoris”) in view of Li (previously cited, US 2007/0178441), Tsukada et al (US 2013/0122580), Khine et al (US 2012/0129208; hereinafter “Khine”) and Yu et al. (previously cited, US 2012/0129257) (hereinafter “Yu”).
Regarding claim 17, Cattadoris in view of the Li and Tsukada discloses the cell culture apparatus according to claim 1 (see rejection of claim 1 above). 	Modified Cattadoris does not explicitly disclose an oxygenator. However, modified Cattadoris does disclose introducing oxygen in to the cell culture apparatus (see ¶ [0041] of Cattadoris).. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li, Tsukada, Khine and Yu as applied to claim 17 above, and further in view of Berry et al. (previously cited, US 5,240,854) (hereinafter “Berry”).
Regarding claim 18, modified Cattadoris discloses the limitations set forth in claims 1 and 17. 	 	 Modified Cattadoris does not explicitly disclose a pump. 	Berry discloses a cell culture apparatus comprising a plurality of stacked plates (26) forming a plurality of cell culture chambers (24), an inlet manifold (20) and an outlet manifold in fluid communication with each of the cell culture chambers (chambers 28; see col. 2, line 67 to col. 3, line 16; FIG. 2). Berry further discloses a pump for delivering fluid to the cell culture apparatus (see col. 6, lines 14-17 of Berry). 	In view of Berry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pump of Berry with the cell culture apparatus of modified Cattadoris for the purpose of delivering fluid to the cell . 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (previously cited, US 2010/0055774) in view of Li (previously cited, US 2007/0178441), Tsukada et al (US 2013/0122580) and Khine et al (US 2012/0129208; hereinafter “Khine”).
Regarding claim 1, Wilson discloses a cell culture apparatus comprising:  	at least two adjacent plates having a first major surface and an opposing second major surface (plates having a major surface that support cells (32b,32c); see FIG. 2 of Wilson reproduced below; ¶ [0068]); and  	a plurality of spacers extending from the first major surface (permeable walls (22) are considered spacers spacing the adjacent plates; see FIG. 2; ¶ [0050]),  	wherein a plurality of cell culture media flow channels are defined between adjacent plates (see FIG. 2; ¶ [0068]).

    PNG
    media_image1.png
    321
    570
    media_image1.png
    Greyscale


 	Tsukada discloses a multiwell plate comprising a plurality of wells for culturing cells (FIG. 2; ¶ [0021]). A shown in FIG. 2, each of the wells has a diameter that decreases from well’s upper aperture to the well’s nadir. Such configuration facilitates culture of aggregated cells of high quality efficiently and easily (see ¶¶ [0013], [0021] and [0032]). 	In view of Tsukada, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the wells of modified Cattadoris with the wells of Tsukada, because according to Tsukada, the configuration of the wells facilitates the cells to easily assemble within the wells to form aggregated cell mass (see ¶ [0021]). Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious to design the wells with desired dimensions according to need (i.e., type of cells and desired culturing conditions). See MPEP 2144.04 IV. A. 	The second opposing second major surface of the wells of Cattadoris in view of Li and Tsukada is considered to be a corrugated surface (not flat). 	 Modified Wilson does not explicitly disclose wherein the plurality of microwells has a sinusoidal or parabolic shape, each microwell comprising a round bottom and a round top edge.  	Khine discloses a microwell plate comprising a plurality of microwells (FIGS. 1-2 
Regarding claim 2, modified Wilson further discloses wherein the spacers (22) extend from the first major surface along a length of each plate (as shown in FIGS. 1A and 1B, the spacers 22 extends along a length of the plates forming air channels), wherein the plurality of cell culture media flow channels are defined between adjacent spacers (at least two spacers 22 on opposite sides of flow channels; see FIG. 2 of Wilson, reproduced above).
Regarding claim 3, modified Wilson further discloses wherein each well has an interior surface defining an upper aperture and a nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Wilson discloses the claimed invention except for the dimension of the upper aperture of each of the plurality of microwells. However, the dimensions of the microwells are merely an engineering design choice and it would have been prima facie 
Regarding claim 4, modified Wilson further discloses wherein the two or more of the cell culture apparatus comprises a plurality of plates stacked on one another (see FIG. 2 of Wilson).
Regarding claims 5 and 7, modified Wilson further discloses an inlet and an outlet, wherein each of the plurality of media flow channels is in fluid communication with the inlet and the outlet (an inlet (6) coupled to a manifold 5; see ¶ [0044]; FIG. 1C). 	Modified Wilson does not explicitly disclose an outlet, and an outlet manifold that defines the outlet and defines a plurality of outlet flow channel apertures, wherein each outlet flow channel apertures is in fluid communication with a respective media flow channel. Wilson however discloses another embodiment comprising an inlet and an inlet manifold coupled to a plurality of inlet aperture of the flow channels (see Wilson at FIGS. 6A-6C; ¶ [0061]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the outlet and the outlet manifold with the cell culture apparatus of modified Wilson for the purpose of providing means for removing fluid from of the flow channels of the cell culture apparatus, as suggested by Wilson (see Wilson at FIGS. 6A-6C; ¶ [0061]). One of ordinary skill in the art would have been motivated to make said modification because said modification would have been the simple substitution of one known fluid removal means for another for the predictable result of removing fluids from a plurality of adjacent plates. Further, 
Regarding claim 6, modified Wilson discloses an inlet manifold that defines the inlet and defines a plurality of inlet flow channel apertures, wherein each of the plurality of inlet flow channel apertures is in fluid communication with a respective media flow channel (an inlet (6) coupled to a manifold 5; see ¶ [0044]; FIG. 1C).
Regarding claim 8, modified Wilson further discloses wherein at least one pair of adjacent stacked plates defines a cell culture chamber having a bottom surface defined by the first major surface of one of the stacked plates and a top surface defined by the second major surface of the adjacent stacked plate (the space between adjacent plates; see FIG. 2 of Wilson). 
Regarding claim 9, modified Wilson further discloses a top plate (FIG. 2: top covering) disposed over a top-most cell culture plate of a plurality of stacked plates See FIG. 2 of Wilson).
Regarding claim 10, modified Wilson further discloses wherein at least one spacer comprises an air channel extending the length of the at least one spacer, wherein the air channel is in gaseous communication with an exterior or the cell culture apparatus and is in gaseous communication with at least one of the plurality of media flow channels defined by the plurality of spacers (as shown in FIGS. 1A, 1B and 1C, the spacers 22 defining air channels extending along the length of the spacers).
Regarding claim 11, modified Wilson discloses wherein the two more or more plates comprises a plurality of plates, wherein each of the plates are stacked to align 
Regarding claim 12, modified Wilson discloses wherein at least one wall defines an air channel extending from the bottom-most plate to the top-most plate, wherein the air channel is in gaseous communication with an exterior of the cell culture apparatus and is in gaseous communication with respective media flow channels defined by the spacers of the wall (see Fig. 2 of Wilson reproduced above: right spacer).
Regarding claim 13
Regarding claim 14, modified Wilson further discloses wherein each micro-well has depth defined from the upper aperture and the nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Wilson discloses the claimed invention except for the depth of each of the plurality of microwells. However, the depth of the microwells is merely an engineering design choice and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the depth of the microwells according to the type and size of the cells being cultured.
Regarding claim 15, modified Wilson does not explicitly disclose wherein each of the plurality of microwells is non-adherent to cells. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells of the major surface such that the microwells are non-adherent to cells for the purpose of preventing cells from adhering to the surface of the microwells. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Li, Tsukada and Khine as applied to claim 1 above, and further in view of Martin et al. (US 7,745,209) (hereinafter “Martin”).
Regarding claim 16, modified Wilson discloses the limitations set forth in claim 1. 	 	Modified Wilson does not explicitly disclose wherein the plates are gas permeable via the plurality of microwells. 	Martin discloses a multilayered cell culture apparatus comprising a plurality of In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0055774) in view of Li (US 2007/0178441), Tsukada et al (US 2013/0122580), Khine et al (US 2012/0129208; hereinafter “Khine”) and Yu et al. (US 2012/0129257) (hereinafter “Yu”).
Regarding claim 17, Wilson in view of the Li and Tsukada discloses the cell culture apparatus according to claim 1 (see rejection of claim 1 above). 	Modified Wilson does not explicitly disclose an oxygenator.  	Yu discloses a cell culture apparatus comprising an oxygenator (see ¶ [0109] of Yu).  	 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the oxygenator of Yu with the cell . 
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 13-24, 26-28 and 30-37 of copending Application No. 15/498,062. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 15/498,062.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground of rejection. 

Conclusion 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799